Case 2:20-cv-06216-CAS-PD Document 11 Filed 01/25/21 Page 1 of 2 Page ID #:206



  1

  2                                                                        'O'
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                      CENTRAL DISTRICT OF CALIFORNIA
 10
 11                                             Case No. CV 20-06216-CAS (PD)
 12    KEITH DWAYNE EVANS,
                                                ORDER ACCEPTING REPORT
 13                      Petitioner,
                                                AND RECOMMENDATION OF
 14          v.                                 UNITED STATES
                                                MAGISTRATE JUDGE AND
 15    C. KOENIG, Warden,                       DENYING CERTIFICATE OF
 16                      Respondent.            APPEALABILITY

 17
 18
            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the
 19   records on file, and the Report and Recommendation of the United States
 20   Magistrate Judge. No objections to the Report and Recommendation have
 21   been filed. The Court accepts the Report and adopts it as its own findings and
 22   conclusions.
 23         Further, the Court finds that Petitioner has not made a substantial
 24   showing of the denial of a constitutional right or that it erred in its procedural
 25   ruling and, therefore, a certificate of appealability is denied. See 28 U.S.C.
 26   § 2253(c)(2); Fed. R. App. P. 22(b); Miller-El v. Cockrell, 537 U.S. 322, 336
 27
 28
Case 2:20-cv-06216-CAS-PD Document 11 Filed 01/25/21 Page 2 of 2 Page ID #:207
